Citation Nr: 9917958	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  93-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1971.  In November 1983, the Board of Veterans' Appeals 
(Board) denied service connection for a nervous (psychiatric) 
disorder to include post-traumatic stress neurosis 
(disorder).  The veteran and his accredited representative 
were provided with copies of the decision.  

This matter came before the Board on appeal from a February 
1993 rating decision of the New Orleans, Louisiana, Regional 
Office (RO) which, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  In 
November 1995, the Board remanded the veteran's claim to the 
RO for additional development of the record.  In April 1997, 
the Board again remanded the veteran's claim to the RO for 
additional development of the record.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Chronic PTSD was not shown during active service or upon 
the most recent Department of Veterans Affairs (VA) 
examination of record.  


CONCLUSION OF LAW

Chronic PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
review of the record indicates that the veteran's claim is 
plausible.  
In further reviewing the record, the Board observes that the 
RO wrote to the veteran in December 1995 and requested that 
he provide a detailed account of the stressful events which 
he experienced while in Vietnam.  The veteran apparently did 
not respond to the RO's request.  In May 1997, the RO 
contacted the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the United 
States Army and Joint Services Environmental Support Group) 
and requested that all information which might support the 
veteran's claim of entitlement to service connection for PTSD 
be forwarded for incorporation into the record.  In March 
1998, the USASCRUR replied that it was only able to provide 
general histories for the naval vessels on which the veteran 
served while in Vietnam in the absence of specific stressor 
information from the veteran.  

In her May 1999 Transcript of Oral Arguments for Subsequent 
Presentation to and Review by the Board, the national 
accredited representative asserts that the report of the June 
1998 VA examination for compensation purposes conducted by 
two psychiatrists is inadequate for evaluation purposes; does 
not advance a psychiatric diagnosis; is biased against the 
veteran; and references relevant VA clinical documentation 
which has not been incorporated into the record.  A review of 
the examination report reveals that the veteran was found to 
exhibit depression, "faked" dementia, malingering, and no 
current evidence of PTSD.  The fact that the resulting 
clinical findings do not support the veteran's claim in and 
by itself does not either reflect a bias against the veteran 
or render the examination inadequate for evaluation purposes.  
Indeed, the VA examiners provided detailed reasoning and 
factors to support their conclusions.  The veteran's 
treatment cited by the examiners related to depression and 
not PTSD.  The clinical documentation of such treatment is 
therefore not relevant to the instant appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA's duty to assist the veteran in 
the proper development of his case is "not always a one-way 
street" and the veteran must be prepared to cooperate with 
the VA's efforts to obtain all relevant evidence.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In light of the two 
prior Board remands and the veteran's apparent failure to 
cooperate both in developing information as to his alleged 
inservice stressors and at the June 1998 VA examination for 
compensation purposes, the Board finds that additional 
attempts to either verify the veteran's stressors or to 
clarify his psychiatric diagnosis would be fruitless.  
Accordingly, the Board concludes that all relevant facts have 
been developed to the extent possible and further remand is 
not necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  Moreau v. Brown, 9 Vet. App. 389 
(1996); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) direct 
that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

The Court has clarified that:  

[W]e have concluded that under section 
1154(b) once a combat veteran's claim for 
service connection of a disease or injury 
alleged to have been incurred in or 
aggravated in combat service is well 
grounded under Caluza and Epps, both 
supra, then the claimant prevails on the 
merits unless VA produces "clear and 
convincing evidence" to the contrary -- 
that is, unless VA comes forward with 
more than a preponderance of the evidence 
against the claim.  Arms v. West, 12 Vet. 
App. 188, 195, (1999).  

The veteran's service medical records indicate that he was 
seen on numerous occasions for psychiatric complaints.  A 
November 30, 1970 naval treatment record from the U.S.S. Mark 
notes that the veteran complained of severe headaches.  
Treating naval medical personnel observed that the veteran 
exhibited a "depressed state-possible anxiety reaction, 
beating on bulkhead etc."  A November 30, 1970 Army 
psychiatric evaluation reports that the veteran was seen upon 
an initial diagnosis of depressive state.  Treating Army 
psychiatric personnel observed no psychiatric abnormalities.  
A December 2, 1970 treatment entry from the U.S.S. Mark 
conveys that the veteran was "found wandering around in [an] 
acute state of depression;" had tried to jump overboard; and 
reported that he "did not know why he does these things."  
A December 2, 1970 Army psychiatric evaluation relates that 
the veteran exhibited a "very depressed state" and was 
admitted to the Long Binh, Vietnam, Army psychiatric facility 
for evaluation.  Treating Army psychiatric personnel observed 
that the veteran's prior episodes were consistent with acute 
anxiety attacks related to a recent increase in situational 
problems.  The veteran was prescribed Librium.  A December 
11, 1970 Army psychiatric evaluation notes that the veteran 
had not experienced any behavioral episodes since leaving his 
ship.  Treating Army medical personnel observed that the 
veteran may have had difficulty tolerating the confining 
atmosphere of his ship and thus experienced more stress.  His 
medication was continued and he was returned to duty.  A 
January 1971 treatment record states that the veteran 
complained of some sleep disturbance over the preceding week 
including an episode in which he went to sleep in one 
location and awoke in a different place.  A February 1971 
treatment record states that the veteran had been stationed 
ashore since December 1970 and had continued to experience 
episodes of sleepwalking and nervousness.  The veteran could 
not explain his prior episodes of sleepwalking and 
masochistic acts.  He denied having trouble either in Vietnam 
or at home.  

A March 1971 naval medical evaluation board report and 
associated clinical documentation relates that the veteran 
experienced episodes of sleepwalking and beating his head 
against a bulkhead while aboard the U.S.S. Mark; had no 
memory of the episodes; and was subsequently diagnosed with 
sleepwalking.  The veteran reported that he had been required 
to work too hard while aboard ship in Vietnam; was overly 
scrutinized and criticized about his work by his naval 
superiors; and received overall poor treatment from his 
chief.  He acknowledged a lifelong problem with authority 
figures.  The veteran's inservice stress was denoted as 
"minimal" as he had "routine U. S. Naval Service."  
Examining naval psychiatrists observed that the veteran 
exhibited longstanding evidence of pathological emotional 
immaturity.  The veteran was diagnosed with an antisocial 
personality disorder which rendered him unfit for further 
naval service.  At his April 1971 physical examination for 
administrative discharge, the veteran was found to exhibit no 
psychiatric abnormalities.  

The veteran's service personnel records convey that he had 
served as a basic damage controlman in the Navy aboard the 
U.S.S. Ajax and the U.S.S. Mark.  He was stationed in or off 
Vietnam.  He was awarded the Vietnam Service Medal.  

At a June 1971 VA examination for compensation purposes, the 
veteran complained of somnambulism and insomnia.  He reported 
that his symptoms were initially manifested while he was in 
Vietnam due to an overbearing noncommissioned officer and 
other authority figures.  A diagnostic impression of a 
schizoid personality disorder with hysterical features was 
advanced.  

A September 1981 written statement from Walter L. Prickett, 
M.D., conveys that he had treated the veteran continuously 
since November 1975.  Dr. Prickett stated that the veteran 
complained of Vietnam War-related nightmares; an inability to 
be around Vietnamese people; an inability to watch Vietnam 
War-related movies; and loss of contact with reality.  The 
veteran reported that he had come under enemy fire while in 
Vietnam.  The doctor initially diagnosed the veteran with a 
depressive neurosis and subsequently recharacterized the 
disability as chronic PTSD.  

An October 1981 VA treatment record states that the veteran 
was "obsessed by Vietnam syndrome."  An October 1981 VA 
psychiatric evaluation notes that the veteran complained of 
nervousness, nightmares, insomnia, restlessness, and 
irritability.  Impressions of a personality problem and 
"post-traumatic [Vietnam] reaction" were advanced.  

A November 1981 VA hospital summary indicates that the 
veteran reported that he had served in Vietnam aboard the 
U.S.S. Mark, an ammunition carrier about the size of a shrimp 
boat.  He related an incident in which he had learned of 
possible Viet Cong knowledge of the U.S.S. Mark's mission; 
informed his commanding officer of such knowledge and 
expressed his fear of going on the mission; was threatened 
with court-martial; and subsequently observed a small boat 
sent ahead of the ship come under enemy attack, be destroyed, 
and its entire crew of four to five killed.  During his 
hospitalization, the veteran exhibited "at least two 
episodes" of behavior which consisted of him speaking out 
about Vietnam and becoming visibly shaken and anxious.  The 
veteran referred to the episodes as sleepwalking and 
nightmares.  He professed a complete inability to recall the 
episodes.  The veteran was diagnosed with a conversion 
disorder and an antisocial personality disorder.  

At a May 1982 hearing before a VA hearing officer, the 
veteran testified that he experienced recurrent nightmares 
about an incident on a Vietnamese river in which a small boat 
came under attack; nervousness; insomnia; and sleepwalking.  
He reported that he had served aboard the U.S.S. North, a 
light cargo ship, while it was in Vietnamese waters.  The 
veteran stated that he had spent seven or eight months in 
Vietnam either in combat or under combat conditions 
transporting supplies and ammunition up and down the rivers.  
He recounted the episode in which he allegedly obtained 
information of the enemy's possible knowledge of the ship's 
mission.  The veteran stated that the ship subsequently came 
under enemy attack and "we all got blown up."  The 
veteran's wife testified that the veteran had nightmares; 
impaired sleep; and episodes in which he appeared to be 
speaking Vietnamese.  Herman Woodside testified that he had 
treated the veteran at a Veterans Center since approximately 
February 1981.  He stated that the veteran had broken down 
during a "rap" session while discussing a traumatic event 
in Vietnam  

At a February 1983 VA examination for compensation purposes 
conducted by a two psychiatrists, the veteran did not related 
any accounts of combat experience.  The veteran was diagnosed 
with an adjustment disorder with mixed emotional features and 
an antisocial personality disorder.  The examiners commented 
that:

The examiners rejected the diagnosis of 
PTSD, either acute or chronic, on the 
basis of inconsistencies in the veteran's 
current situation as he presented it and 
most pointedly because the findings 
recorded in his C file through the past 
12 years or so, careful and extended 
studies done by competent examiners in 
both clinical and hospital settings.  The 
examiners at this time find that the 
diagnosis of PTSD made by his private 
physician was made without benefit of 
access to these (sic) data.  The element 
of secondary gain seems to be very, very 
prominent in the patient's situation 
currently.  ...  The veteran appears to 
have accumulated data that, in part, 
resemble[s] the picture of PTSD in a 
jumbled and inconsistent way from 
secondhand accounts of the Vietnam 
experience as noted in the media.  

A March 1983 written statement from Dr. Prickett conveys that 
he had reviewed the veteran's service medical records.  A May 
1983 written statement from Dr. Prickett states that the 
veteran had delayed chronic PTSD secondary to his "combat 
duty experiences in Vietnam."  

At a June 1983 hearing on appeal, Dr. Prickett testified that 
he had diagnosed the veteran with both delayed chronic PTSD 
and a dysthymic disorder.  The doctor stated that the veteran 
reported traumatic experiences while in Vietnam which 
included being aboard a ship loaded with ammunition and the 
death of a close friend as the result of an Viet Cong mortar 
attack on his small boat.  The veteran's wife testified that 
the veteran had participated in combat while in Vietnam.  She 
stated that the veteran experienced Vietnam War-related 
nightmares.  An undated psychiatric evaluation from Dr. 
Prickett received in May 1991 notes that the veteran was 
diagnosed with chronic delayed PTSD secondary to his combat 
experiences in Vietnam.  

At a June 1991 VA psychiatric examination for compensation 
purposes, the veteran reported that he had experienced 
several stressful events while in Vietnam including being at 
a base when it came under enemy attack and having been shot 
at by the enemy.  The veteran was diagnosed with severe 
chronic PTSD and recurrent major depression.  On 
psychological evaluation, the veteran reported that he had 
served as a ship fitter aboard the U.S.S. Mark while in 
Vietnam.  He stated that he had been in Vietnam twice for a 
total of seven months.  His traumatic experiences in Vietnam 
included an episode in which his ship came under enemy shore 
fire during a mission to supply combat troops and his friend 
was blown up in a resulting explosion.  He clarified that he 
incurred a nervous breakdown after the incident.  
Contemporaneous psychological testing revealed findings 
consistent with PTSD.  The veteran was diagnosed with PTSD.  

In a November 1991 written statement, the veteran and his 
wife advanced that the veteran had been essentially 
overworked in his position as a ship fitter aboard the U.S.S. 
Mark.  The veteran's wife reiterated the incident in which 
the veteran allegedly learned of potential enemy knowledge of 
one of his ship's missions and was subsequently rebuffed by 
the ship's command officers when he told them of the 
potential vulnerability of the ship.  She stated that the 
veteran could recall only the ship starting on its supply 
mission and his subsequent awakening in an Army psychiatric 
facility.  He did not remember what had happened between 
those two events.  The veteran's wife asserted that she was 
aware that: the U.S.S. Mark had come under attack; the 
veteran witnessed wounded and dead men; he was found 
sleepwalking and stopped from jumping overboard by his 
crewmates on the night before the ship returned to it home 
port; and he was subsequently sent to an Army psychiatric 
facility.  The veteran believed that he had "either killed 
or took part in killing" while in Vietnam.  

At a December 1992 VA examination for compensation purposes, 
the veteran exhibited "vague memories and limited 
verbalization."  The veteran's wife provided most of the 
veteran's medical and military history.  The veteran was 
diagnosed with moderate PTSD.  

A December 1992 report from U.S. Army and Joint Services 
Environmental Support Group conveys that:

We are able to verify that [the 
veteran's] ship, the U.S.S. Mark (AKL-12) 
performed cargo operations supplying 
riverine and coastal surveillance forces 
with vital ammunition and supplies.  
These operations were dangerous in 
nature, often requiring the Mark to man 
maximum security watch.  The Mark's 
Vietnam tour included travel to Cat Lo, 
Saigon, Binh Thuy, Vung Tau, and Dong 
Tam.  The Mark arrived at Solid Anchor in 
around February 8, 1971.  

In her substantive appeal, the veteran's wife advanced that 
the veteran's inservice psychiatric symptoms were clearly 
indicative of some sort of severe stress.  She stated that 
the veteran had seen wounded and dead American servicemen 
during his period of treatment at the Long Binh, Vietnam, 
Army psychiatric facility.  

At a June 1998 VA examination for compensation purposes 
conducted by two VA psychiatrists, the veteran stated that he 
was unaware of whether he had been in the service; did not 
know why he was at the examination; and could not recall 
anything else.  His daughter informed the examiners that the 
veteran had served in the Navy; was hospitalized in Saigon 
during the Vietnam War; and had sustained a head injury in 
1995 during a mugging.  She stated that the veteran did not 
experience any nightmares or episodic acute anxiety following 
his head injury.  The veteran's "extremely detailed" file 
was reviewed.  The psychiatrists observed that the veteran 
"basically presented as if he knew absolutely nothing;" 
could not respond to anything; and "indicated no symptoms of 
PTSD."  The doctors commented that:

Further conversation with a treating 
physician indicated that [the veteran] 
was on an antidepressant medication.  The 
physician had seen him on and off over 
the years and indicated that in fact his 
memory from his point of view was really 
intact and that he did have some 
depression for which he was being treated 
and that he did have a girlfriend and was 
indeed quite functional.  His answering 
machine answers with his voice and is 
clear, consistent, and logical, therefore 
it would appear that the presentation to 
the examiners was out of clear 
malingering and trying to indicate a 
dementia that obvious did not exist.  
Therefore, it is clear that the current 
psychiatric disability from all that can 
be determined is that of a mild 
depression over which there is some faked 
dementia.  He does not appear to have 
PTSD and shows no signs of PTSD at this 
time.  ...  [T]here is no where in the 
history that would indicate from any of 
the evaluators from the studies that 
there was a sufficient trauma to have 
precipitated PTSD and there was in fact 
no mention the possibility of PTSD until 
long after he was out of the service even 
though he had sought treatment a variety 
of times immediately after leaving the 
service.  Therefore, a review of the 
C-file indicates a continuing effort on 
his part to become service-connected for 
PTSD, but without any documentation of an 
adequate stressor and at this point he 
shows no symptoms of PTSD.  

The Board has carefully reviewed the probative evidence of 
record including the veteran's statements on appeal.  The 
veteran asserts that he was exposed to traumatic events while 
serving with the Navy in Vietnam including an episode in 
which he learned of a potential enemy threat to his vessel; 
an enemy attack on an ammunition ship while he was aboard; 
witnessing an enemy attack upon a small boat during which the 
entire crew of four to five men including a friend were 
killed; and seeing wounded and dead American soldiers at the 
Long Binh, Vietnam, Army psychiatric facility.  The veteran 
contends that these events precipitated chronic PTSD and such 
disability has been repeatedly diagnosed by examining 
psychiatrists.  The veteran's service medical records reflect 
that he was observed to sleepwalk; to strike his head against 
a bulkhead; and to attempt to jump overboard while aboard the 
U.S.S. Mark in Vietnamese coastal and riverine waters.  After 
extensive observation and examination, the veteran was 
diagnosed with sleepwalking and later an antisocial 
personality disorder.  The records do not reflect any 
specific precipitating factor for the veteran's inservice 
behavior.  The March 1971 naval medical board report 
clarifies that the veteran was exposed to "minimal" stress 
during his "routine U.S. naval service."  The veteran's 
service personnel records do establish that he served in or 
off Vietnam aboard the U.S.S. Mark.  The USASCRUR reported 
that the U.S.S. Mark was involved in dangerous supply 
missions in Vietnamese waters.  However, there is no 
objective evidence of record of any specific combat incident 
involving the veteran.  In the absence of such evidence and 
given the inservice description of the veteran's naval 
service as "routine" and productive of "minimal" stress, 
the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are not 
applicable to the veteran's claim.  

The veteran was afforded multiple psychiatric evaluations 
conducted over a period of almost twenty-eight years.  
Nevertheless, the clinical record remains in conflict as to 
whether the veteran currently has or has ever had PTSD.  
While the veteran was repeatedly diagnosed with PTSD by Dr. 
Prickett, his private psychiatrist, and by the VA physicians 
at the June 1991 and December 1992 VA examinations for 
compensation purposes, the reports of the February 1983 and 
the June 1998 VA examinations for compensation purposes 
conducted by two psychiatrists explicitly state that the 
veteran did not have PTSD or exhibit any objective symptoms 
thereof.  The report of the June 1998 examination, the most 
recent psychiatric evaluation of record, reflects that the 
veteran did not present any PTSD symptoms and professed that 
he was completely unaware of whether he had ever been in the 
Navy.  The veteran's daughter clarified that the veteran had 
sustained a head trauma associated with a 1995 post-service 
mugging and experienced no PTSD symptoms in the aftermath of 
his head injury.  

The Board finds that the most recent psychiatric evaluation 
of record establishes that the veteran presented no current 
PTSD symptomatology, no recollections of his service in 
Vietnam, and no recall of whether he had ever served in the 
military.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Given the lack of either subjective or 
objective evidence of PTSD, it is not necessary to resolve 
the apparent discrepancies in the veteran's subjective and 
objective military histories and the clinical record.  
Therefore, the Board concludes that service connection for 
chronic PTSD is not warranted.   


ORDER

Service connection for chronic PTSD is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

